ABBOTT, J.,
concurring: I concur in the result.
The defendant in this case was convicted of the offense charged. Driving while under the influence and driving with a breath alcohol concentration of .10 is a single offense. If the issue arises again, the City can have the issue determined.
It is of no great moment to the citizens of this state whether the City must appeal the issue as one of law pursuant to K.S.A. 12-4601(b) or whether it is an issue of fact subject to a trial de novo. It is of importance that the issue have a meaningful appeals place on the court’s already crowded docket.
I would urge the legislature to do away with the State’s statutory right to a direct appeal to the Supreme Court in criminal cases and, in particular, in misdemeanor cases.